Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 6, 2018

                                          No. 04-18-00006-CR

                                           Brandon Lee RICE,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                  From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 13170CR
                         Honorable Enrique Fernandez, Judge Presiding


                                              ORDER

        On October 9, 2015, Brandon Lee Rice was convicted of burglary of habitation. On
January 8, 2018, appellant filed a pro se notice of appeal, seeking to appeal his underlying
conviction. The clerk’s record contains a copy of the judgment of conviction, but does not
include a motion for new trial. Because appellant did not file a timely motion for new trial, the
deadline for filing a notice of appeal was November 9, 2015. 1 See TEX. R. APP. P.26.2(a)(1). A
notice of appeal was not filed, however, until January 8, 2018, and at no point did appellant
timely file a motion for extension of time to file the notice of appeal. See id. R. 26.3.
        We therefore ORDER appellant to file a written response in this court on or before April
5, 2018 showing cause why we should not dismiss this appeal for want of jurisdiction. See Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of appeal is
necessary to invoke court of appeals’ jurisdiction). If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed for want of jurisdiction. If a supplemental
clerk’s record is required to show jurisdiction, appellant must ask the trial court clerk to prepare
one and must notify the clerk of this court that such a request was made.
       In addition, the trial court signed a certificate stating this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Although we have yet to

1
 The original deadline for filing a notice of appeal was November 8, 2015; however, because that day fell on a
Sunday, the deadline extended to Monday, November 9, 2015. See TEX. R. APP. P. 4.1(a).
determine if appellant filed a timely notice of appeal, this court is required to dismiss an appeal
“if a certification that shows the defendant has the right of appeal has not been made part of the
record.” See id. R. 25.2(d).
         Accordingly, appellant is hereby given notice that this appeal will be dismissed pursuant
to rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification
showing that appellant has the right to appeal is made part of the appellate record on or before
April 5, 2018. See id.; See id. R. 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,
pet. ref’d) (not designated for publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on appellant, the attorneys of record and
the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court